Citation Nr: 1519158	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-03 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.

2.  Entitlement to service connection for a traumatic brain injury.  

3.  Entitlement to a compensable rating for a tracheotomy scar.

4.  Entitlement to a rating in excess of 10 percent for a scar due to a pilonidal cyst.

5.  Entitlement to a compensable rating for post-traumatic headaches.  

6.  Entitlement to a rating in excess of 10 percent for a cervical strain.  

7.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease L5-S1.

8.  Entitlement to a rating in excess of 10 percent for a left shoulder repair.  

9.  Entitlement to a rating in excess of 20 percent for residuals of left ankle fracture with multiple surgeries and tarsal tunnel release.  

10.  Entitlement to a compensable rating for bilateral shin splints.  

11.  Entitlement to an effective date prior to July 9, 2009 for a total disability rating for compensation based upon individual unemployability (TDIU) and dependents' educational benefits.  

12.  Entitlement to a rating in excess of 70 percent for major depressive disorder.   

13.  Entitlement to service connection for right knee disability.

14.  Entitlement to service connection for left foot disability.

15.  Entitlement to service connection for head scars. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010, April 2011, October 2011, October 2012, and December 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The January 2010 rating decision denied increased benefits for the pilonidal cyst scar, post-traumatic headaches, cervical strain, lumbar degenerative disc disease L5-S1, left shoulder repair, and residuals of a left ankle fracture.  The April 2011 rating decision increased the rating for major depressive disorder to 70 percent (denying a 100 percent rating for it).  The October 2011 rating decision granted TDIU and dependents' educational benefits effective from July 9, 2009.  The October 2012 rating decision granted service connection for a tracheotomy scar and assigned it a noncompensable rating.  The December 2014 rating decision denied service connection for right knee, left foot, and head scar disabilities.  The Veteran filed a notice of disagreement with the December 2014 determinations in March 2015.  A statement of the case has not been issued on the issues decided in December 2014.  Accordingly, remand of these issues for a statement of the case is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).   

The issues of entitlement to an increased rating for major depressive disorder and of service connection for right knee, left foot, and head scars disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have irritable bowel syndrome.   

2.  The Veteran does not have a traumatic brain injury disorder.

3.  The Veteran's tracheotomy scar is 3 cm x 0.1 cm, does not have one or more characteristics of disfigurement, is not nonlinear, is not painful or unstable, and does not have any other disabling effects.

4.  The Veteran's pilonidal cyst scar is 9 cm x 0.2 cm, is not nonlinear, is rated as painful, and does not have any other disabling effects.

5.  The Veteran does not have or nearly approximate characteristic prostrating migraine attacks averaging one in 2 months over the last several months.  

6.  The Veteran's service-connected cervical strain does not produce limitation of forward flexion of his cervical spine to 30 degrees or less.

7.  The Veteran's service-connected lumbar degenerative disc disease L5-S1 does not cause limitation of forward flexion of his thoracolumbar spine to 30 degrees or less; incapacitating episodes having a total duration of at least 4 weeks during the past 12 months; or any neuropathy warranting a compensable rating.  

8.  The Veteran does not have or nearly approximate limitation of his left arm motion to the shoulder level.

9.  The Veteran does not have ankylosis of his left ankle.  

10.  The Veteran does not have tibia and fibula impairment with malunion with slight knee or ankle disability.  

11. The Veteran did not appeal the RO's July 1997 denial of disability ratings greater than 10 percent for scar secondary to pilonidal cyst, 30 percent for major depressive disorder, or 20 percent for residuals of left ankle fracture with multiple surgeries and tarsal tunnel release, resulting in a combined 60 percent rating; the next claim for an increase was not received prior to July 9, 2009.  

12.  The Veteran did not meet the criteria for eligibility to dependents' educational benefits prior to July 9, 2009.



CONCLUSIONS OF LAW

1.  The criteria for service connection for irritable bowel syndrome are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for traumatic brain injury are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for a compensable disability rating for tracheotomy scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7800 (2014).

4.  The criteria for a disability rating in excess of 10 percent for scar due to pilonidal cyst are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7804 (2014).

5.  The criteria for a disability rating in excess of 10 percent for cervical strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

6.  The criteria for a disability rating in excess of 20 percent for lumbar degenerative disc disease L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5243 (2014).

7.  The criteria for a disability rating in excess of 10 percent for left shoulder repair are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5204-5203 (2014).

8.  The criteria for a disability rating in excess of 20 percent for left ankle fracture with multiple surgeries and tarsal tunnel release are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5271 (2014).

9.  The criteria for a compensable disability rating for bilateral shin splints are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5262 (2014).

10.  The criteria for an effective date prior to July 9, 2009 for a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014). 

11.  The criteria for an effective date prior to July 9, 2009 for dependents' educational benefits eligibility have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Adequate notice was provided in  September 2009 and September 2010 letters.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in October 2009, September 2010, and August 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran or his representative may be generically or otherwise arguing that the examinations are inadequate.  However, the examinations are adequate as they provide all information necessary to rate the disabilities at issue, and show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  The Veteran failed to report for scar photographs ordered in August 2012.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Irritable bowel syndrome
Service treatment records do not mention irritable bowel syndrome.  Furthermore, irritable bowel syndrome is not currently diagnosed.  There was a VA examination in September 2010 which considered the diagnosis of irritable bowel syndrome and diagnosed diarrhea (a temporary condition which is not a disease and so is not subject to service connection) instead.   Based on the evidence, the Board finds that service connection is not warranted for irritable bowel syndrome.  No current irritable bowel syndrome disorder is shown, and the existence of a currently diagnosed disorder is a cornerstone of a service connection claim.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).   

Traumatic brain injury

Service treatment records show that the Veteran had a head injury with concussion in July 1993, and that he was involved in a motor vehicle accident with loss of consciousness in May 2001.  He complained of headaches, for which he is already service-connected.  He did not have any additional complaints regarding symptoms due to a head injury at the time of an October 2004 VA examination.  

On VA examination in August 2012, the examiner indicated that the only residuals of the Veteran's in-service head injury were headaches, and that he did not have a traumatic brain injury or any residuals of a traumatic brain injury.  

Based on the evidence, the Board finds that service connection is not warranted for traumatic brain injury.  No current traumatic brain injury disorder is shown, and the existence of a currently diagnosed disorder is a cornerstone of a service connection claim.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).   

Higher ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Tracheotomy and pilonidal cyst scars

The Veteran appeals the RO's January 2010 denial of rating greater than 10 percent for his service-connected pilonidal cyst surgery scar under Diagnostic Code 7804, and its October 2012 denial of a compensable rating for his tracheotomy scar under Diagnostic Code 7800.  

The criteria for rating scars under Diagnostic Codes 7800 to 7805 were amended effective October 23, 2008 and apply to all claims received by VA on or after October 23, 2008.  In the instant case the Veteran's claims were received after that date and so the revised criteria are applicable. 

Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 , are the following: Scar is 5 or more inches (13 or more cm.) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder of the head, face, or neck with one characteristic of disfigurement is rated at 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

Diagnostic Code 7801 provides, for scars not of the head, face, or neck, that are deep and nonlinear, a 10 percent rating if it has an area or areas of at least 6 square inches (39 sw. cm) but less than 12 square inches (77 sq. cm).  

Diagnostic Code 7802 provides, for scars not of the head, face, or neck, that are superficial and nonlinear, a 10 percent rating if it has an area or areas of at least 144 square inches (929 sq. cm).  

Under Diagnostic Code 7804, one or two scars that are unstable or painful are rated at 10 percent disabling.  Three or four scars that are unstable or painful are rated at 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  This is the highest rating available under this Diagnostic Code.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  NOTE (2) provides that if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

On VA examination in October 2009, the Veteran claimed that the scar due to his pilonidal cyst was tender and that he could not sit for over 15-20 minutes.  On examination of it, it was not painful on palpation, and it was not unstable.  It was linear, 9 cm long, and 0.2 cm wide.  

On VA examination in August 2012, the examiner examined the Veteran's tracheotomy scar and indicated that it was not painful, and that it was not unstable, with frequent loss of covering of skin over the scar.  Its dimensions were 3 cm x 0.1 cm and it was on his anterior neck.  The examiner indicated that it was not elevated, depressed, adherent to underlying tissue, or missing underlying soft tissue, and that it had no abnormal pigmentation or texture.  The examiner further indicated that it did not result in limitation of function and did not have associated muscle or nerve damage and that it did not affect the Veteran's ability to work.  

Based on the evidence, the Board concludes that higher ratings are not warranted for the neck and/or pilonidal cyst scar.  

A compensable rating is not warranted for the Veteran's tracheotomy scar under Diagnostic Code 7800.  The 2012 VA examination report concerning it probatively demonstrates that it has no characteristics of disfigurement.  The Veteran's representative asserted in December 2014 that the Veteran states that his tracheotomy scar is depressed around its edges.  However, the Board finds the August 2012 examination report more probative, as it was by a trained examiner who examined him for scar depression and found that it was not depressed.  In light of the above, a compensable rating cannot be assigned under Diagnostic Code 7800 for the Veteran's service-connected tracheotomy scar, as no characteristics of disfigurement listed thereunder are present according to the preponderance of the evidence.  

Diagnostic Codes 7801 and 7802 do not apply to the rating for Veteran's tracheotomy scar of his neck, because it is not other than of the head, face, or neck.  

The Veteran's pilonidal cyst scar cannot be rated under Diagnostic Code 7800, as it is not of the head, face, or neck.  A compensable rating is not warranted for it under Diagnostic Code 7801 as it is not deep and nonlinear and at least 6 square inches.  A compensable rating is not warranted for it under Diagnostic Code 7802 as it is not 144 square inches (929 sq. cm) or greater.  

Diagnostic Code 7804 does not permit more than a 10 percent rating for the combined effect of the Veteran's tracheotomy and pilonidal cyst scars.  A 10 percent rating has already been assigned under Diagnostic Code 7804 for the pilonidal cyst scar, and even if the tracheotomy scar were painful or unstable, which the preponderance of the evidence indicates it is not, this would not result in more than a 10 percent rating, as that would only be 2 service-connected scars that are painful or unstable, instead of the 3 or more required for a 20 percent rating.  The 2012 VA examination report shows that the tracheotomy scar was not painful or unstable.  

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800 to 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  The 2012 VA examination report, however, indicates that there is no limitation of motion or other limitation of function caused by the tracheotomy scar, and there is no evidence of limitation of function being caused by the pilonidal cyst scar.  The Veteran's representative argued in December 2014 that the Veteran reported that he feels the tracheotomy scar pull when he swallows.  However, no actual interference with swallowing is alleged or shown.  Accordingly, it is clear that there is no basis to assign any other compensable rating pursuant to Diagnostic Code 7805.  Accordingly, the Board concludes that there are no other disabling effects of scars which should be evaluated under any other Diagnostic Codes.

Post-traumatic headaches

The Veteran appeals the RO's January 2010 decision denying a compensable rating for his service-connected post-traumatic headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under that code, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  With characteristic prostrating attacks occurring on an average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a 0 percent rating is to be assigned.  38 C.F.R. § 4.124a.  

On VA examination in October 2009, the Veteran reported daily episodes of frontal headaches, 2-3 times per day.  They would last 45 minutes to an hour or until he took some medication.  He reported that none of the attacks were prostrating and he could continue doing activities while having them.  

On VA examination in August 2012, the Veteran reported headaches 2-3 times per day, improved with Motrin.  Occasionally, he would have to lay down to get relief from the headaches.  He denied non-headache symptoms such as nausea and sensitivity to light.  He stated that the head pain would last for several hours and would be in the middle of his head.  He denied prostrating attacks.    

Based on the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected post-traumatic headaches.  None of the Veteran's headaches are prostrating, they are short-lived, they are relieved when he takes medication for them or lays down, and he is able to continue doing activities while having them.  His headaches most nearly approximate less frequent attacks.   The Veteran's representative argued in December 2014 that the Veteran's statement that he suffers from daily headaches is credible evidence of disability, however, the Board finds that it is not credible evidence of a compensable level of disability.  He also noted that the Veteran sometimes experiences nausea with his headaches, and that a VA examiner noted that when his headaches are severe, they have a severe impact on his ability to function.  However, the preponderance of the evidence shows that the Veteran does not have headaches of such frequency and severity as to warrant a compensable rating.   

Cervical and lumbar disorders

The Veteran appeals the RO's January 2009 denials of ratings greater than 10 percent for cervical strain and lumbar degenerative disc disease L5-S1.  

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine ..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.........................................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....................................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The formula for rating intervertebral disc syndrome based on incapacitating episodes provides:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.......................................................................................................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

On VA examination in October 2009, the Veteran denied numbness, weakness, and bowel or bladder complaints and he denied any incapacitating episodes requiring doctor prescribed bedrest for the past 12 months.  He denied flare ups of neck pain and radiation of back pain to his lower extremities.  Manual muscle strength testing was 5/5 in the lower extremities.  Reflexes were 2+ bilaterally and sensation was intact to light touch.  Forward flexion of the Veteran's cervical spine was to 40 degrees, with pain from 30 to 40 degrees.  Extension was to 30 degrees with pain at end range of motion.  Left and right lateral flexion was to 35 degrees with pain at end range of motion, and right and left lateral rotation were to 70 degrees, with pain at end range of motion.   Thoracolumbar spine forward flexion was to 60 degrees, with pain from 45 to 60 degrees.  Extension, left and right lateral flexion, and left and right lateral rotation were to 20 degrees with pain at the end range of motions.  On repetitive testing, there was no additional limitation due to painful motion, fatigue, weakness, or incoordination, and range of motion values were unchanged from baseline testing.  The examiner stated that as the Veteran was not having a flare that day, it would only be with speculation for him to report limitation during a flare.  

In order for the Veteran to obtain a 20 percent rating for his cervical strain under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, the evidence would have to show forward flexion of the cervical spine limited to 30 degrees or less.  For a 40 percent under it for his service-connected lumbar degenerative disc disease L5-S1, the evidence would have to show forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.   

Based on the evidence, the Board concludes that a schedular disability rating in excess of 10 percent is not warranted for the Veteran's service-connected cervical strain, including in light of 38 C.F.R. §§ 4.40, 4.45, as he does not have or nearly approximate limitation of flexion of his cervical spine to 30 degrees or less.  Instead, his cervical spine forward flexion was to 40 degrees on VA examination in October 2009, with pain only between 30 and 40 degrees, and he denied flare-ups.  

The Board also concludes that a schedular disability rating greater than 10 percent is not warranted for the Veteran's service-connected lumbar degenerative disc disease L5-S1, including when 38 C.F.R. §§ 4.40, 4.45 are considered.  The examination report shows that the Veteran does not have forward flexion of his thoracolumbar spine limited to 30 degrees or less.  Instead, it was to 60 degrees, with pain only from 45 to 60 degrees and no additional limitation on repetitive testing.  

Also, the Veteran denied incapacitating episodes in the past 12 months as well as numbness and weakness at the time of the October 2009 VA examination  Accordingly, a basis to assign a higher rating for his lumbar spine degenerative disc disease under the formula for rating intervertebral disc syndrome based on incapacitating episodes or under 38 C.F.R. § 4.124a (2014) is not shown.

The provisions of 38 C.F.R. §§ 4.40, 4.45 do not assist, as the functional loss shown does not approximate the criteria necessary for higher ratings to be assigned.  The Veteran denied weakness on VA examination in October 2009, as well as flare ups of neck pain, and manual muscle strength testing was 5/5 in his lower extremities.  Furthermore, no additional limitation was shown due to painful motion, weakness, or incoordination on repetitive testing.  

Left shoulder

The Veteran appeals the RO's April 2011 decision denying a rating greater than 10 percent for left shoulder repair.  On VA examination in October 2009, he reported no significant pain at rest but pain with reaching and overhead activities, and that tucking in his shirt made it feel like his shoulder was threatening to dislocate.  He denied any history of recurrent dislocations but complained of stiffness, weakness, and instability.  On examination, his left shoulder abduction was to 160 degrees, with pain from 90 to 160 degrees; forward flexion was to 140 degrees with pain from 90 to 140 degrees; internal rotation was to 45 degrees, with pain from 30 to 45 degrees, and external rotation was to 80 degrees, with pain at end range of motion.  Apprehension was positive for sensitive instability.  On repetitive testing, there was no additional limitation due to painful motion, fatigue, weakness, or incoordination, and range of motion values were unchanged for baseline testing.  As the Veteran was not having a flare that day, the examiner felt it would be speculative for him to report limitation during a flare.   

Based on the evidence, the Board finds that a schedular disability rating in excess of 10 percent is not warranted for the Veteran's service-connected left shoulder repair.  The Veteran does not have or nearly approximate left shoulder limitation of motion to the shoulder level to warrant a 20 percent rating under Diagnostic Code 5201, or approximate it when 38 C.F.R. §§ 4.40, 4.45 are considered.  His motion was well beyond the shoulder level, and he had no additional limitation due to painful motion, fatigue, weakness, or incoordination.  Additionally, he does not have recurrent dislocation of the shoulder joint with frequent episodes and guarding of all arm movements to warrant a 20 percent rating under Diagnostic Code 5203.  He denied any recurrent dislocations at the time of his October 2009 VA examination.  The representative argues that a 20 percent rating is warranted as that is the minimum rating for the joint.  However, that is not the case.  Either a noncompensable rating can be assigned under 38 C.F.R. § 4.31 (2014), or a 10 percent rating can be assigned pursuant to 38 C.F.R. § 4.59 (2014) and 38 C.F.R. § 4.71a, Diagnostic Code 5003, based on periarticular pathology with painful motion.  Diagnostic Code 5003 specifically indicates that a 10 percent rating is to be assigned for arthritis of a major joint affected by limitation of motion when the limitation of motion of the joint is otherwise noncompensable under a limitation of motion Diagnostic Code.

Left ankle

The Veteran is currently in receipt of the maximum 20 percent schedular rating for left ankle limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  For a higher rating to be assigned under Diagnostic Code 5270, he would have to have ankylosis of his ankle.  The October 2009 VA examination report shows that he does not have ankylosis of his left ankle.  Instead, he admitted that he could move his foot, and he had normal strength, muscle tone, and muscle bulk, and ankylosis was not found.  Accordingly, the Board finds that a schedular rating higher than 20 percent for his service-connected left ankle disorder is not warranted.  The representative appealed for a higher rating in December 2014 because the Veteran has symptoms including constant pain in his ankle and difficulty finding a comfortable position.  However, the manifestations shown are already compensated by the 20 percent rating assigned.  The representative made an argument concerning the provisions of 38 C.F.R. §§ 4.40, 4.45, but they cannot apply under Diagnostic Code 5271 when he already has the current maximum 20 percent rating assignable under it.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Shin splints

The Veteran appeals the RO's January 2010 decision denying a compensable rating for bilateral shin splints, which are rated under 38 C.F.R. §  4.71a, Diagnostic Code 5299-5262.  Diagnostic Code 5262 provides for a 10 percent rating for malunion of the tibia and fibula, with slight knee or ankle disability.  On VA examination in October 2009, the Veteran indicated that he had not had pain in the area of his shins in 7 years.  He denied constitutional symptoms of bone disease, weakness, stiffness, instability, locking, and abnormal motion.  On examination, there was no tenderness to palpation of either the left or right anterior tibia.  The diagnosis was bilateral shin splints.  Based on the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's bilateral shin splints.  Malunion of either tibia or fibula, causing slight or more knee or ankle disability, is not shown.  Instead, the preponderance of the evidence, including the Veteran's statements on VA examination in October 2009, indicates that there have been no disabling manifestations from the Veteran's service-connected bilateral shin splints during the rating period.  

Extraschedular and total rating

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted. 

The Veteran is already in receipt of a TDIU.  Accordingly, no further action is required concerning TDIU, except for the discussion below concerning its effective date.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Effective date for TDIU and Dependents' Educational benefits

The Veteran appeals the RO's October 2011 decision denying an effective date prior to July 9, 2009 for TDIU and dependents' educational benefits.  

The TDIU rating and the dependents' educational benefits were based in large part on a finding of increased service-connected major depressive disorder from 30 to 70 percent effective from July 9, 2009; and an increase for lumbar degenerative disc disease L5-S1 from 10 to 20 percent from July 9, 2009.  A claim for TDIU had not been received before then. 

Under Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) (2014) is met and VA must consider TDIU.  Eligibility under 38 C.F.R. § 4.16 (2014) for a TDIU prior to July 9, 2009 is not shown.  Before that date, the Veteran's combined service-connected disability rating was 60 percent.  Since no claim for a TDIU was received between the July 2007 denial of increased ratings and the July 9, 2009 current effective date, there cannot be an earlier effective date than July 9, 2009 for the grant of the TDIU.  Consideration has been given to the representative's February 2012 argument that an earlier effective date should be assigned based on the Veteran's work and earnings evidence.  The Veteran's May 2011 TDIU claim, however, shows that he continued to work through July 9, 2009 as a security guard for 12 hours per week, and as a personal trainer for another 10 hours per week, and that before that, he had worked security 35 hours per week and earned $1820 in a month.  Under the circumstances shown, the Board finds that earlier entitlement to TDIU is not warranted.

Moreover, the dependents' educational benefits were granted because a TDIU was granted.  Eligibility for dependents' educational benefits is dependent upon there being total disability permanent in nature resulting from service-connected disability.  38 U.S.C.A. § 3501(a) (West 2014).  Since a TDIU effective date prior to July 9, 2009 is not warranted, an effective date prior to July 9, 2009 for dependents' educational benefits is not warranted.

The preponderance of the evidence is against greater benefits than those indicated herein and there is no doubt to be resolved. 38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for irritable bowel syndrome is denied.

Service connection for traumatic brain injury is denied.

A compensable rating for post-traumatic headaches is denied. 

A rating in excess of 10 percent for cervical strain is denied. 

A rating in excess of 10 percent for left shoulder repair is denied. 

A rating in excess of 20 percent for lumbar degenerative disc disease L5-S1 is denied. 

A rating in excess of 10 percent for scar secondary to pilonidal cyst is denied. 

A rating in excess of 20 percent for left ankle fracture with multiple surgeries and tarsal tunnel release is denied. 

A compensable rating for bilateral shin splints is denied. 

An effective date prior to July 9, 2009 for a TDIU is denied. 

An effective date prior to July 9, 2009 for dependents' educational benefits is denied.


REMAND

The Veteran seeks a disability rating in excess of 70 percent for his service-connected major depressive disorder.  He indicated at the time of an October 2010 VA psychiatric examination that he had attempted suicide in May 2010 and was taken to a hospital in Wayne, New Jersey and was there overnight before being transferred to Ramapo Ridge Psychiatric Hospital.  The report from the Ramapo Ridge Psychiatric Hospital in May 2010 indicates that he had been hospitalized initially at Chilton Memorial Hospital following the suicide attempt.  The report from the Chilton Memorial Hospital is relevant and is not of record and so it must be obtained.  38 C.F.R. § 3.159.   
 
The RO denied service connection for right knee disability, left foot disability, and head scars in December 2014, and in March 2014, a notice of disagreement regarding these issues was received from the Veteran's representative.  To date, a statement of the case has not been issued.  Accordingly, per Manlincon v. West, 12 Vet. App. 238 (1999), these issues are remanded to the RO for the issuance of a statement of the case.  The Board also notes that in recent correspondence the Veteran's attorney has indicated that the Veteran is willing to appear for examinations of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of treatment which the Veteran received from the Chilton Memorial Hospital in Wayne, New Jersey in May 2010.  

2.  Issue the Veteran a statement of the case on the matters of service connection for right knee disability, left knee disability, and head scars denied in December 2014.  

3.  After the action in paragraph 1 is completed, readjudicate the Veteran's pending claim for a higher rating for major depressive disorder in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


